PER CURIAM.
This is an appeal by Emma Elliot from her conviction for third degree theft. We do not find merit in her contention that the trial court erred in denying her motion to withdraw her nolo contendere plea. The basis for her motion was that she was under the influence of medication at the time of her plea. However, the record shows that at the plea hearing the trial judge was aware that she had been taking medication and conducted a sufficient inquiry in that regard. We do not conclude that the trial judge abused his discretion in denying her motion.
Affirmed.
GRIMES, A.C.J., and RYDER and LEHAN, JJ., concur.